Smith, Judge.
Reid was charged with murder and convicted of voluntary manslaughter. His appeal alleges we should reverse his conviction because the trial court erroneously disallowed his reading of case law to the jury and because the court erroneously instructed the jury on the principle that a person is presumed to intend the natural and probable consequences of his action. Finding no reversible error, we affirm.
1. Appellant failed to raise a proper objection to the trial court’s ruling that he could not read case law in the jury’s presence, and his objection for the first time on appeal presents nothing for our review. Wiggins v. State, 139 Ga. App. 98 (3) (227 SE2d 895) (1976).
2. Appellant contends the trial court erroneously delivered a burden-shifting charge, that a person is presumed to intend the natural and probable consequences of his act. Appellant further contends the court inappropriately failed to instruct that the above presumption may be rebutted. We find merit in neither of those contentions. The trial court did charge that the presumption may be rebutted, and the Supreme Court has held that a charge on the presumption is not burden-shifting. Gatlin v. State, 236 Ga. 707 (6) (225 SE2d 224) (1976).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.

Argued September 12,1978
Decided October 5, 1978
Rehearing denied November 16,1978
William W. Daniel, for appellant.
M. Randall Peek, District Attorney, Michael M. Sheffield, Assistant District Attorney, for appellee.